MEMORANDUM **
Quinton Shorter, a California state prisoner, appeals pro se from the district court’s judgment dismissing his action brought pursuant to the Age Discrimination Act. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s determination that a prisoner faded to exhaust available administrative remedies, and review for clear error its findings of fact. Wyatt v. Terhune, 315 F.3d 1108,1120 (9th Cir.2003). We affirm.
Shorter’s complaint alleged that officials at the California Department of Corrections discriminated against him on the basis of his age by not allowing him to participate in the federally funded “Incarcerated Youth Offenders Program,” on the ground that it is available only to people 18 to 25 years old with 5 years or less of incarceration time, and Shorter is 42 years old, and serving a 25 years to life term.
The district court properly dismissed without prejudice Shorter’s action because Shorter did not exhaust mandatory federal administrative remedies by notifying the federal Secretary of Health and Human Services prior to filing his complaint. See 42 U.S.C. § 6104(e) (“No action ... shall be brought [under the Age Discrimination Act] ... if administrative remedies have not been exhausted.”).
Shorter’s contention that prison officials were obligated to guide him in exhausting federal administrative remedies is unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the cotuts of this circuit except as provided by 9th Cir. R. 36-3.